2015 IL 117418



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS



                                   (Docket No. 117418)

         ILLINOIS STATE TREASURER, Appellant, v. ILLINOIS WORKERS’
                COMPENSATION COMMISSION et al., Appellees.

                               Opinion filed April 16, 2015.



        JUSTICE KARMEIER delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1       This appeal presents a single question of law: when acting in his capacity as
     custodian of the Injured Workers’ Benefit Fund (Fund), is the Illinois State
     Treasurer (the Treasurer) required to file an appeal bond pursuant to section
     19(f)(2) of the Workers’ Compensation Act (Act) (820 ILCS 305/19(f)(2) (West
     2012)) in order to obtain judicial review of a decision by the Illinois Workers’
     Compensation Commission affirming an arbitrator’s award of benefits to an injured
     worker? The appellate court answered this question in the affirmative and
     concluded that because the Treasurer had not filed the requisite appeal bond, the
     court lacked jurisdiction to consider the Treasurer’s appeal. 2013 IL App (1st)
120549WC. We granted the Treasurer’s petition for leave to appeal. Ill. S. Ct. R.
     315(a) (eff. Jan. 1, 2015). For the reasons that follow, we affirm.
¶2                                    BACKGROUND

¶3       Janina Zakarzecka worked as a home healthcare provider, caregiver, and
     companion to Joseph Meuse, an elderly man who was legally blind. Her job
     responsibilities included retrieving Meuse’s mail and answering his front door.
     These duties required Zakarzecka to walk down a flight of stairs at Meuse’s home.

¶4       On May 10, 2007, a deliveryman brought a package to the house for Mr.
     Meuse. For sanitary reasons, Mr. Meuse required Zakarzecka to wear special shoes
     while working inside the house and to change into her street shoes when answering
     the door or going outside. When Zakarzecka heard the deliveryman on May 10, she
     hurriedly attempted to change her shoes at the top of the stairwell so she could get
     to the front door before the deliveryman left. In the process, she fell down the stairs,
     breaking both wrists and suffering partial loss of the use of both hands.

¶5       Zakarzecka subsequently filed an application for adjustment of claim under the
     Workers’ Compensation Act (820 ILCS 305/1 et seq. (West 2012)) to obtain
     benefits for her injuries. Zakarzecka’s application named Meuse as the employer/
     respondent. While her claim was pending, Meuse passed away, so Zakarzecka
     amended the claim to add as respondents Meuse’s estate and the individual who
     owned and operated the employment agency that had placed Zakarzecka with
     Meuse. Because Meuse lacked workers’ compensation insurance at the time of her
     injury, Zakarzecka also looked to the Fund for relief.

¶6       The Fund is governed by section 4(d) of the Act (820 ILCS 305/4(d) (West
     2012)) and serves as a source of payment for injured employees when the employer
     has failed to provide the coverage required by law and has failed to pay the benefits
     due to the injured employee. The money in the Fund comes from penalties and fines
     collected from employers, service or adjustment companies and insurance carriers
     pursuant to section 4(d) of the Act. The custodian of the Fund is the Illinois State
     Treasurer, who serves in that capacity ex officio. As required by section 4(d),
     Zakarzecka joined the Treasurer, in his role as the Fund’s custodian, as an
     additional party respondent in the case. See 820 ILCS 305/4(d) (West 2012).

¶7       The matter proceeded to a hearing before an arbitrator for the Illinois Workers’
     Compensation Commission. The arbitrator found that Zakarzecka’s accident arose
     out of and in the course of her employment with Meuse and awarded her temporary

                                              -2-
       total disability benefits, medical expenses, and compensation for the permanent and
       partial loss of both of her hands. Under the terms of the decision, an award was
       made to Zakarzecka and against the Fund “to the extent permitted and allowed
       under §4(d) of the Act, in the event of the failure of Respondent-Employer to pay
       the benefits due and owing [her].”

¶8        The Treasurer, as the Fund’s custodian, appealed the arbitrator’s decision to the
       Commission. The Commission unanimously affirmed and adopted the decision
       rendered by the arbitrator. Acting again as custodian of the Fund, the Treasurer then
       sought judicial review of the Commission’s decision in the circuit court of Cook
       County pursuant to section 19(f) of the Act (820 ILCS 305/19(f) (West 2012)).

¶9         The circuit court confirmed the Commission’s ruling. The Treasurer
       subsequently sought further review of the Commission’s decision in the appellate
       court. Initially the appellate court reversed the Commission’s award of benefits
       based on its determination that Zakarzecka had failed to present evidence
       supporting a reasonable inference that her injuries arose out of a risk associated
       with her employment. Following that ruling, however, Zakarzecka filed a timely
       petition for rehearing arguing, for the first time, that the courts lacked jurisdiction
       to consider the Treasurer’s appeal.

¶ 10        Zakarzecka’s jurisdictional challenge was premised on two alternative grounds.
       First, she contended that her claim under the Fund was actually against the State of
       Illinois and the award in her favor was therefore not subject to any judicial review
       pursuant to section 19(f)(1) of the Act (820 ILCS 305/19(f)(1) (West 2012)).
       Alternatively, Zakarzecka argued that judicial review was barred by section
       19(f)(2) of the Act because the Treasurer had not filed an appeal bond, a statutory
       prerequisite for invoking the circuit court’s jurisdiction. See 820 ILCS 305/19(f)(2)
       (West 2012). Believing that both of these arguments raised issues of first
       impression, the appellate court ordered the State to respond to Zakarzecka’s
       petition and allowed Zakarzecka to file a reply.

¶ 11       Following the additional briefing, the appellate court rejected the argument that
       Zakarzecka’s claim was against the State and therefore not subject to judicial
       review under section 19(f)(1) of the Act. The appellate court concluded, however,
       that under the plain terms of section 19(f)(2), the Treasurer was required to post a
       bond if he wished to seek judicial review, that the statutory bond requirement was
       jurisdictional, and that because no appeal bond had been filed in this case, the

                                                -3-
       courts lacked subject matter jurisdiction to hear the Treasurer’s appeal. The
       appellate court therefore withdrew its prior ruling in the case and dismissed the
       Treasurer’s appeal for lack of jurisdiction. 2013 IL App (1st) 120549WC, ¶¶ 22-32.
       The Treasurer now challenges that judgment, arguing that it should be exempt from
       the normal bond requirement of section 19(f)(2) and that the appellate court’s
       dismissal of its appeal for lack of jurisdiction should therefore be reversed.



¶ 12                                       ANALYSIS

¶ 13       Whether a court has jurisdiction to review an administrative decision presents a
       question of law. We review such questions de novo. Board of Education of Roxana
       Community School District No. 1 v. Pollution Control Board, 2013 IL 115473,
       ¶ 17. De novo review is also appropriate in this case because resolution of the
       jurisdictional question turns solely on the construction of section 19(f) of the Act
       (820 ILCS 305/19(f)(2) (West 2012)), and statutory construction is likewise a
       question of law. People ex rel. Director of Corrections v. Booth, 215 Ill. 2d 416,
       423 (2005).

¶ 14        Illinois courts are courts of general jurisdiction and enjoy a presumption of
       subject matter jurisdiction. Gruszeczka v. Illinois Workers’ Compensation
       Comm’n, 2013 IL 114212, ¶ 13. That presumption is inapplicable, however, where
       administrative proceedings are involved. Illinois courts are empowered to review
       administrative actions only “as provided by law.” Ill. Const. 1970, art. VI, § 6
       (appellate court), § 9 (circuit court). When the legislature has, through law,
       prescribed procedures for obtaining judicial review of an administrative decision, a
       court is said to exercise “special statutory jurisdiction” when it reviews an
       administrative decision pursuant to that statutory scheme. People ex rel. Madigan
       v. Illinois Commerce Comm’n, 2014 IL 116642, ¶ 10. Special statutory jurisdiction
       is limited by the language of the act conferring it. A court has no powers from any
       other source. A party seeking to invoke a court’s special statutory jurisdiction must
       therefore comply strictly with the procedures prescribed by the statute. If the mode
       of procedure set forth in the statute is not strictly pursued, no jurisdiction is
       conferred on the court. Id.

¶ 15       It is well established that these principles are fully applicable to proceedings
       seeking judicial review of decisions by the Workers’ Compensation Commission.
       In such proceedings, the jurisdiction of the courts is never presumed. Arrington v.
                                               -4-
       Industrial Comm’n, 96 Ill. 2d 505, 508 (1983). To the contrary, in order to vest the
       courts with jurisdiction to review Commission decisions, strict compliance with the
       provisions of the Act is necessary and must affirmatively appear in the record. Id.;
       Gruszeczka v. Illinois Workers’ Compensation Comm’n, 2013 IL 114212, ¶ 13;
       Daugherty v. Industrial Comm’n, 99 Ill. 2d 1, 5 (1983). Accordingly, our analysis
       in the case before us must focus on determining precisely what the Act requires in
       order to invoke the courts’ jurisdiction and then evaluating whether those
       requirements have been satisfied. Jones v. Industrial Comm’n, 188 Ill. 2d 314, 320
       (1999).

¶ 16       Judicial review of decisions by the Workers’ Compensation Commission is
       governed by section 19(f) of the Act (820 ILCS 305/19(f) (West 2012)). Subsection
       19(f)(1) provides that except in certain circumstances not relevant here, decisions
       of the Commission in cases involving claims against the State of Illinois are not
       subject to judicial review at all. Subsection 19(f)(2) specifies that to initiate an
       appeal in those cases where review is available, a party against whom the
       Commission has rendered an award for the payment of money must “file with the
       clerk of the court a bond conditioned that if he shall not successfully prosecute the
       review, he will pay the award and the costs of the proceedings in the courts.” 820
       ILCS 305/19(f)(2) (West 2012).

¶ 17       In the case before us, the Treasurer agrees with the appellate court’s holding
       that Zakarzecka’s claim does not constitute a claim against the State. He must agree
       with that determination because otherwise there would be no dispute that his efforts
       to obtain judicial review of the Commission’s award of benefits would be
       precluded by section 19(f)(1) of the Act. The sole contention advanced by the
       Treasurer is that the appellate court erred when it concluded that his failure to file
       the appeal bond specified by section 19(f)(2) was a jurisdictional barrier which
       precluded the courts from entertaining his appeal.

¶ 18        The basic principles applicable to this dispute are straightforward. Consistent
       with the principles of special statutory jurisdiction applicable to these proceedings,
       filing a bond as set forth in section 19(f)(2) of the Act is a prerequisite to invoking
       the reviewing court’s subject matter jurisdiction. In the absence of a bond which
       conforms to the statute’s requirements, the court has no jurisdiction to review the
       Commission’s decision (Firestone Tire & Rubber Co. v. Industrial Comm’n, 74 Ill.
2d 269, 272 (1979); see Freedom Graphic Systems, Inc. v. Industrial Comm’n, 345
Ill. App. 3d 716, 719 (2003); Kavonius v. Industrial Comm’n, 314 Ill. App. 3d 166,
                                                -5-
       169 (2000)) and the appeal must be dismissed (Coultas v. Industrial Comm’n, 31
Ill. 2d 527, 528 (1964); Securitas, Inc. v. Illinois Workers’ Compensation Comm’n,
       395 Ill. App. 3d 1103, 1104 (2009)).

¶ 19       The Treasurer does not contest these principles as a general proposition. His
       position is simply that they should not apply to him. In the Treasurer’s view,
       construing the statute to subject him to the normal bond requirements others must
       meet is not supported by the language, purpose or history of the statute and will
       result in consequences which the legislature could not have intended.

¶ 20       The appellate court rejected the Treasurer’s position and so must we. When
       construing the provisions of section 19(f)(2), we are bound to follow the same
       cardinal rule that governs our inquiry whenever we are called upon to interpret a
       statute. That rule, to which all other rules and canons are subordinate, is to ascertain
       and give effect to the true intent of the legislature. People ex rel. Director of
       Corrections v. Booth, 215 Ill. 2d 416, 423 (2005).

¶ 21       While the Treasurer offers various theories as to what the legislature may or
       may not have been thinking when it enacted section 19(f)(2) of the Act, it is well
       established that the best evidence of legislative intent is the language used in the
       statute itself. That language must be given its plain, ordinary and popularly
       understood meaning. Id. If the statutory language is clear, it will be given effect
       without resort to other aids for construction. Gruszeczka v. Illinois Workers’
       Compensation Comm’n, 2013 IL 114212, ¶ 12. Courts are not at liberty to depart
       from the plain language and meaning of a statute by reading into it exceptions,
       limitations or conditions that the legislature did not express. Solich v. George &
       Anna Portes Cancer Prevention Center of Chicago, Inc., 158 Ill. 2d 76, 83 (1994).

¶ 22      Judicial review of decisions by the Workers’ Compensation Commission is
       commenced by the issuance of summons by the circuit court to the Commission.
       820 ILCS 305/19(f)(1) (West 2012). Section 19(f)(2) of the Act clearly and
       unequivocally states that:

          “[n]o such summons shall issue unless the one against whom the Commission
          shall have rendered an award for the payment of money shall upon the filing of
          his written request for such summons file with the clerk of the court a bond
          conditioned that if he shall not successfully prosecute the review, he will pay
          the award and the costs of the proceedings in the courts.” 820 ILCS
          305/19(f)(2) (West 2012).
                                                -6-
¶ 23       There is no dispute that the Commission rendered an award against the Fund,
       nor is there any dispute that neither the Fund nor the Fund’s custodian, i.e., the
       Treasurer, filed the requisite bond when the Treasurer requested that the clerk of
       the circuit court issue summons to the Commission. While the statute does go on to
       enumerate various entities which are exempt from the bond requirement, that list
       includes only counties, cities, towns, townships, incorporated villages, school
       districts, bodies politic or municipal corporations against whom the Commission
       shall have rendered an award for the payment of money. 820 ILCS 305/19(f)(2)
       (West 2012). Neither the Treasurer, in his capacity as ex officio custodian of the
       Fund, nor the Fund itself, is mentioned.

¶ 24       Because the filing of a bond is clearly required in order to invoke the court’s
       jurisdiction and initiate judicial review, because no such bond was filed here, and
       because neither the Fund nor the Fund’s custodian are among the entities expressly
       exempted from the bond requirement, we agree with the appellate court that this
       proceeding for judicial review must be dismissed for lack of jurisdiction. To hold
       otherwise would require us to ignore the plain and unambiguous language of the
       statute and read into it an exception or limitation which the legislature did not
       express. As previously indicated, that is something we are not permitted to do.
       Skokie Castings, Inc. v. Illinois Insurance Guaranty Fund, 2013 IL 113873, ¶ 38.

¶ 25       While this would seem to settle the matter, the Treasurer takes a different view.
       He contends that the law is not as straightforward as we would have it and that,
       contrary to our reading, the language of section 19(f)(2) is actually ambiguous. It is
       ambiguous according to him because “the plain language of section 19(f)(2)
       supports another interpretation of the bond requirement: that it is specifically
       directed toward employers and insurers,” and there is nothing in the statute which
       reflects an intent to include the Treasurer.

¶ 26       We reject the Treasurer’s argument because it is incompatible with the
       principles of statutory interpretation which must guide our analysis and improperly
       attempts to inject ambiguity into the statute where none exists. A statute is
       considered to be ambiguous when it is capable of being understood by reasonably
       well-informed persons in two or more different senses. Sangamon County Sheriff’s
       Department v. Illinois Human Rights Comm’n, 233 Ill. 2d 125, 136 (2009). That
       situation is not before us here.



                                               -7-
¶ 27       The terms employer and insurer are used throughout the Act, including section
       19. Had the legislature intended to confine the bond requirement in section 19(f)(2)
       to those two specific groups, it could easily have done so by using those same
       terms. But that is not the language it chose. Instead, it drafted the law more broadly
       to specify that, except for the particular government entities enumerated in the law,
       bond must be posted by “the one against whom the Commission shall have
       rendered an award for the payment of money” as a prerequisite to issuance of
       summons and invocation of the court’s jurisdiction. 820 ILCS 305/19(f)(2) (West
       2012).

¶ 28       Where, as here, the legislature uses certain language in some instances and
       wholly different language in another, settled rules of statutory construction require
       us to assume different meanings or results were intended. Nelson v. Union Wire
       Rope Corp., 31 Ill. 2d 69, 100 (1964). Moreover, no rule of construction authorizes
       us to declare that the legislature did not mean what the plain language of the statute
       imports (Illinois Power Co. v. Mahin, 72 Ill. 2d 189, 194 (1978)), nor may we
       rewrite a statute to add provisions or limitations the legislature did not include (Relf
       v. Shatayeva, 2013 IL 114925, ¶ 29). That is particularly true in cases such as this
       involving statutory jurisdiction, the provisions of which must be strictly adhered to
       and which may not be extended by implication. Graham v. People, 135 Ill. 442,
       443-44 (1890). Because the Fund was unquestionably “one against whom the
       Commission shall have rendered an award for the payment of money” within the
       plain language of terms of section 19(f)(2), as written and was not listed among the
       entities exempt from the bond requirement, and because the Fund can only act
       through its custodian, the Treasurer, we must therefore conclude that the Treasurer,
       as custodian of the Fund, was obligated to post a bond on the Fund’s behalf in order
       to initiate an appeal.

¶ 29       The Treasurer thinks it anomalous that the legislature would exempt from the
       bond requirement cities and the various other governmental entities set forth in
       section 19(f)(2) of the Act, yet require him to post a bond. The Treasurer is
       mistaken on this score as well. The Treasurer is treated differently because, in this
       context, he is different. The entities enumerated in the statute will qualify as “one
       against whom the Commission shall have rendered an award for the payment of
       money” only when they are the actual employer. If the Treasurer were in this case
       by virtue of being Zakarzecka’s employer, he would not be subject to the bond
       requirement either. He could not be, because a workers’ compensation claim
       asserted by an employee of the Treasurer would constitute a claim against the State
                                                -8-
       itself. Under the law, workers’ compensation claims against the State are not even
       subject to review by the courts except in the case of claims by current and former
       employees and appointees of the Commission, a circumstance not present here. 820
       ILCS 305/18.1 (West 2012). But in this case, the Treasurer is not an employer, and
       the award was not made against him in any such capacity. It was not made against
       him at all. The “one against whom the Commission shall have rendered an award
       for the payment of money” in this case was the Fund. The Treasurer is involved in
       the litigation solely by virtue of his responsibility as the Fund’s custodian. See 820
       ILCS 305/4(d) (West 2012). That is a function for which there is no analog among
       the entities exempted by section 19(f)(2).

¶ 30       We also reject the notion that the failure to exempt the Fund or the Treasurer, as
       custodian of the Fund, from the bond requirement was simply an oversight by the
       legislature. That argument might have some validity if the Treasurer could point to
       other instances in which the General Assembly did specifically exempt special
       funds, or the Treasurer, as custodian of such funds, from jurisdictional appeal bond
       requirements of the type before us here. The Treasurer, however, has not done so.
       Based on the materials before us, we have no basis for concluding that the
       exemption was “palpably omitted,” nor is there any sense in which it could be fairly
       claimed that adding an exemption for the Fund or the Treasurer as custodian of the
       Fund, “is necessary to prevent the legislative purpose from failing in one of its
       material aspects.” (Internal quotation marks omitted.) Continental Illinois National
       Bank & Trust Co. of Chicago v. Illinois State Toll Highway Comm’n, 42 Ill. 2d 385,
       402 (1969). Under these circumstances, we will not attribute the absence of an
       exemption to legislative oversight.

¶ 31        We likewise reject the Treasurer’s attempt to find support for his position in
       cases which excused the State from having to pay court costs and analogous
       litigation-related expenses. That is so for numerous reasons. As an initial matter,
       the authorities upon which the Treasurer relies, including Department of Revenue v.
       Appellate Court of Illinois, First District, 67 Ill. 2d 392 (1977), City of Springfield
       v. Allphin, 82 Ill. 2d 571 (1980), and In re Special Education of Walker, 131 Ill. 2d
300 (1989), involved proceedings in which the State itself was a party. In this case,
       as we have repeatedly pointed out, the Treasurer’s appeal presupposes that the
       claim at issue is not against the State. Indeed, it is only because the claim is against
       the Fund rather than the State itself that the Treasurer, in his capacity as custodian
       of the Fund, can seek judicial review at all.

                                                -9-
¶ 32       We further note that those decisions which have excused the State from the
       obligation to pay court costs or to post bonds to secure the payment of court costs
       have been based on considerations of sovereign immunity. See Department of
       Revenue v. Appellate Court, 67 Ill. 2d at 394-96. Sovereign immunity cannot come
       into play here, however, for the State has expressly elected to subject itself to the
       provisions of the Act (see 820 ILCS 305/1(a)(1), (2) (West 2012)), thus waiving its
       immunity with regard to workers’ compensation matters.

¶ 33       This waiver of immunity is not absolute, but in those limited instances where
       the legislature wished to preserve its immunity and exempt the State from the
       normal requirements of the workers’ compensation law, it did so specifically. See
       820 ILCS 305/19(f)(1), (g) (West 2012). No exemption was created for the State or
       for the Treasurer of the State when acting as custodian of the Fund, with respect to
       the requirement that a bond be posted in order to appeal. Accordingly, even if the
       interests of the State were implicated in proceeding before us, sovereign immunity
       principles would offer no shield for the Treasurer with respect to his obligation, as
       custodian of the Fund, to comply with section 19(f)(2)’s statutory bond
       requirements. See Martin v. Giordano, 115 Ill. App. 3d 367, 370 (1983) (cited with
       approval in In re Special Education of Walker, 131 Ill. 2d 300, 305 (1989)).

¶ 34       In addition, court costs are qualitatively different than the bond requirement
       imposed by section 19(f)(2). Court costs are taxed by the court and pertain to the
       expense of operating and utilizing the judicial system. Accordingly, when one taxes
       costs against the State, taxpayers are in effect being charged for a system they are
       already paying to support. Section 19(f)’s bond requirement, by contrast, serves a
       much broader purpose. It goes beyond insuring payment of costs and provides
       something more substantial: security to the injured employee that the party seeking
       review will pay the amounts due under the Commission’s award if the appeal is
       unsuccessful. See Residential Carpentry, Inc. v. Kennedy, 377 Ill. App. 3d 499, 504
       (2007). That protection raises no concerns regarding double charging taxpayers for
       support of the judicial system.

¶ 35       Furthermore, where the legislature wishes to excuse the State or other
       governmental entities from filing and other fees imposed by the circuit court in
       connection with litigation, it knows how to do so and has done so expressly. See
       705 ILCS 105/27.2a(dd), 27.1a(dd), 27.2(dd) (West 2012). There is no
       corresponding provision in the Act which excuses the Treasurer, in his capacity as


                                              - 10 -
       custodian of the Fund, from having to post the appeal bond required by section
       19(f)(2).

¶ 36       Section 19(f)’s bond requirement is distinguishable in another way as well. The
       law permits waiver of costs in some cases (see, e.g., 735 ILCS 5/5-105 (West
       2012); Ill. S. Ct. R. 298 (eff. Sept. 25, 2014)), and in civil matters where an appeal
       is prosecuted by public entities or public officers acting in their official capacity for
       the benefit of the public, the judgment under appeal may be stayed without
       requiring that bond or security be given (Ill. S. Ct. R. 305(i) (eff. July 1, 2004)).
       Proceedings for judicial review under the Act, however, are possible only by virtue
       of the court’s special statutory jurisdiction. Under the clear line of authority set
       forth earlier in this opinion regarding such jurisdiction, strict compliance with the
       statute’s terms is therefore required before the courthouse doors will even open.
       Those terms require posting of an appeal bond. No principle of law permits us,
       through judicial fiat, to loosen, alter or waive the clear and unambiguous
       jurisdictional requirements imposed by the legislature. If the law is to be changed in
       this regard, it is up to the General Assembly to change it.

¶ 37       Another set of arguments advanced by the Treasurer pertains to practical
       aspects of the bond requirement. He complains, for example, of difficulty in
       ascertaining how much the bond should be and how it should be paid for, i.e., is the
       money for the bond to come from the appropriation for his office or from the Fund
       itself? He asserts that the bond requirement does not provide the same benefits for
       claimants receiving awards against the Fund as it does where a private employer is
       involved and that such claimants can be and are protected in other ways. He also
       argues that the bond requirement is actually unfair—even irrational—because,
       depending on the circumstances, it may afford greater protection to claimants
       whose awards are appealed than claimants whose awards are not challenged.
       Zakarzecka, for her part, responds that the Treasurer’s concerns are unfounded and
       that requiring him to comply with the statutory bond requirement, in his capacity as
       custodian of the Fund, will serve the purposes for which the bond requirement was
       created and will not result in any consequences the legislature did not intend.

¶ 38       We shall not address the specifics of the parties’ respective arguments
       regarding these aspects of the bond requirement, because doing so is unnecessary to
       our disposition. Even if we agreed, for the sake of argument, that the bond
       requirement presented technical challenges for the Treasurer, that it might not be as
       efficacious as appeal bonds are in normal civil cases, and that it could even yield
                                                - 11 -
       unfair or irrational results under particular circumstances, that would not be
       sufficient justification for us to excuse the Treasurer from complying with the clear
       and unambiguous statutory requirements established by the legislature in the case
       before us today.

¶ 39        To be sure, courts do have an obligation to construe statutes in a way that will
       avoid absurd, unreasonable, or unjust results (Township of Jubilee v. State of
       Illinois, 2011 IL 111447, ¶ 36), and should avoid interpretations that render statutes
       “ ‘insignificant, meaningless, inoperative, or nugatory.’ ” Matsuda v. Cook County
       Employees’ & Officers’ Annuity & Benefit Fund, 178 Ill. 2d 360, 366 (1997)
       (quoting Pliakos v. Illinois Liquor Control Comm’n, 11 Ill. 2d 456, 460 (1957)). At
       the same time, however, we must not forget that:

          “[t]o maintain the separation of the legislative and judicial branches and avoid
          compromising our fidelity to the text, we should be extremely reluctant to
          second-guess the clear language of legislation ***. [Citation.] Whenever a
          court disregards the clear language of legislation in the name of ‘avoiding
          absurdity,’ it runs the risk of implementing its own notions of optimal public
          policy and effectively becoming a legislature. Interpreting legislation to mean
          something other than what it clearly says is a measure of last resort, to avoid
          ‘great injustice’ or an outcome that could be characterized, without
          exaggeration, as an absurdity and an utter frustration of the apparent purpose of
          the legislation. [Citation.]” Dusthimer v. Board of Trustees of the University of
          Illinois, 368 Ill. App. 3d 159, 168-69 (2006).

¶ 40       None of the problems perceived by the Treasurer in this case rise to this level.
       There are other instances where the General Assembly has required the Treasurer
       to secure a bond in connection with the responsibilities it has imposed on him and
       his office (see 5 ILCS 365/7 (West 2012); 15 ILCS 505/1 (West 2012)), including
       service as ex officio custodian of particular funds (see 605 ILCS 10/24 (West
       2012)). There is no reason he cannot likewise secure a bond on behalf of the Fund,
       as section 19(f)(2) mandates, when he elects to seek the aid of the judiciary to
       obtain review under the Act on the Fund’s behalf. It cannot fairly be claimed that
       excusing him from compliance with the provisions of section 19(f)(2), as written,
       when acting in his capacity as the Fund’s custodian, is necessary to avoid some
       “grave injustice.” And while the Treasurer may dispute the practical benefits of
       holding him to the statute’s bond requirement, there is no meaningful way the law’s


                                               - 12 -
       purposes will be frustrated simply by requiring him to follow its plain and
       unambiguous terms.

¶ 41       The main purpose of the Act is to provide financial protection for injured
       workers, and its provisions must be interpreted liberally to effectuate that purpose.
       Cassens Transport Co. v. Illinois Industrial Comm’n, 218 Ill. 2d 519, 524 (2006).
       Our decision today is fully consistent with these principles. If the legislature
       disagrees and believes that our construction of law is one which it did not foresee or
       intend, it has every right to amend the law with respect to future cases. For now, we
       must apply the law as written, and as written, the appeal bond requirement applies
       to the Injured Workers’ Benefit Fund.



¶ 42                                    CONCLUSION

¶ 43       For the foregoing reasons, the appellate court was correct when it concluded
       that the Treasurer, as custodian of the Fund, is required to post to an appeal bond
       pursuant to section 19(f)(2) in order to invoke the subject matter jurisdiction of the
       courts to review a decision entered by the Workers’ Compensation Commission
       against the Fund. Because the Treasurer failed to post the requisite bond when he
       sought judicial review of the Commission’s decision affirming the arbitrator’s
       award of benefits to Zakarzecka in this case, the courts had no jurisdiction to
       entertain the Treasurer’s appeal. The judgment of the appellate court, which
       vacated the circuit court’s judgment and dismissed the Treasurer’s appeal for lack
       of jurisdiction, is therefore affirmed.



¶ 44      Affirmed.




                                               - 13 -